Citation Nr: 9908683	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the New 
York, New York RO, which continued a 30 percent disability 
evaluation for PTSD.  The veteran subsequently moved to 
Florida, and the RO in St. Petersburg now has jurisdiction 
over the claim.  By a rating decision in July 1997, the 
disability evaluation for PTSD was increased to 50 percent, 
effective from December 1, 1993.  The appeal for an increased 
disability evaluation remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is socially isolated and demonstrably unable 
to obtain or retain employment due to his PTSD.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 4.132, Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected PTSD.  That is, he has presented a claim 
that is plausible.  cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examination 
reports, together with the reports of treatment of record, 
provide sufficient information to rate the disability in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Historically, service connection was granted for 
PTSD in a June 1995 rating decision.  An evaluation of 30 
percent was assigned from October 7, 1993, followed by a 
temporary 100 percent rating under 38 C.F.R. § 4.29 from 
January 4, 1994, followed by resumption of the 30 percent 
rating from March 1, 1994.  This rating was continued until a 
rating decision of July 1997, which assigned a temporary 100 
percent rating under 38 C.F.R. § 4.29 from October 5, 1993, 
followed by a 50 percent disability evaluation from December 
1, 1993, followed by a temporary 100 percent rating under 
38 C.F.R. § 4.29 from January 4, 1994, followed by a 50 
percent disability evaluation from March 1, 1994, followed by 
a temporary 100 percent rating under 38 C.F.R. § 4.29 from 
August 11, 1995, followed by a 50 percent disability 
evaluation from October 1, 1995.  A rating decision in April 
1998 assigned a temporary 100 percent rating under 38 C.F.R. 
§ 4.29 from November 13, 1995, followed by a 50 percent 
disability evaluation from May 1, 1996.  

The veteran is advised that past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v 
Derwinski, 1 Vet. App. at 312-13.  

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 1996, a 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  

A 70 percent evaluation is assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is assigned when 
there is considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and when, by reason of  psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The report of the VA examination conducted in January 1997 
shows that the veteran reported that he was discharged from 
his employment because he began experiencing flashbacks.  He 
stated that he did try to work as a truck driver, but 
terminated his employment because he started having 
flashbacks.  He reported that he last worked in 1991.  He 
stated that he was receiving Social Security benefits.  The 
veteran reported that he had problems with his sleep.  He 
stated that he had to get up two or three times a night.  He 
reported seeing faces of people that he knew in Vietnam.  He 
stated that he had dreams about killing his first sergeant 
who reportedly mistreated him during his service in Vietnam.   
The veteran reported that he had a couple of friends, but 
they were not close.  

The mental status evaluation in January 1997 showed that the 
veteran was somewhat anxious, restricted in affect and was 
noted to be socially isolated.  He was unable to maintain 
employment and inability to maintain long-relationships.  For 
example, it was noted that the veteran was separated from his 
wife and had not been in contact with her for about 10 years.  
It was also noted that he had no close friends.  Significant 
occupational dysfunction was noted as well.  For example, it 
was noted that the veteran had not worked for six years.  The 
Global Assessment of Functioning (GAF) scale was 59.  

The veteran stated in addition, that he avoided thinking 
about Vietnam.  He denied having any problems with intrusive 
thoughts.  He also stated that he avoided war movies as he 
found them to be depressing.  He also reported that he 
avoided people, and that he had difficulty getting close to 
and trusting people.  He reported that he experienced an 
exacerbation of symptoms during the summer.  Reports of 
outpatient treatment from February 1997 show that the veteran 
reported that he had difficulty controlling his anger and 
with sleep disturbance.  He also reported lacking motivation 
and stated that he stayed in his room most of the time.  

The report of the October 1998 VA examination report shows 
that the veteran reported that during the summer months, he 
experienced nightmares at a frequency of about three times a 
week.  The remainder of the year, the frequency is about one 
or two times a month.  

The veteran's clinical history is significant for twelve 
psychiatric hospitalizations.  The last terminated in April 
1996.  The veteran had been admitted in November of the 
previous year for alcohol abuse, mixed substance abuse and 
dysthymia.  At that time, he reported that he drank a quart 
of vodka every other day and was using cocaine episodically.  
The veteran underwent a hospital course for detoxification 
and alcohol dependency treatment.  The report of the hospital 
discharge shows that the veteran was considered to be 
unemployable at the time of his release. 

The veteran reported that he had depressive symptoms for 
several days but never longer than a week.  He denied crying 
spells, suicidal thought, hopelessness, or problems with 
appetite or energy.  With respect to his interpersonal 
relationships, the veteran reported that he had been married 
once and had been separated from his wife for 13 years.  He 
reported that he had a daughter and a son and did not have a 
relationship with either.  In addition, he reported that he 
had no friends and his only relationship was with his brother 
who lived nearby.  He reported that they spoke infrequently.  

Mental status evaluation, conducted in the October 1998 PTSD 
examination, was consistent with an anxious mood, poor 
concentration, calculation, insight and judgment.  The 
clinical impression was that the veteran had poor 
relationships with family and almost no support system.  He 
also had severe difficulty in the occupational spheres, as it 
was noted above last worked in 1991.  The recorded diagnosis 
was PTSD with alcohol and cocaine abuse early full remission.  
The recorded global assessment functioning (GAF) scale was 
50-55.  

As noted above, for entitlement to a 100 percent rating under 
the old criteria, the veteran is required to show either 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptomatology bordering on gross repudiation 
of reality, or demonstrable inability to obtain or retain 
employment due to his service-connected neuropsychiatric 
disability.  Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).  
The preponderance of the clinical evidence on file supports a 
finding of both social isolation and unemployability.  In 
view of the foregoing the veteran is entitled to a 100 
percent schedular rating.  

In February 1999, the veteran's representative listed the 
question(s) at issue as "Entitlement to an increased 
evaluation of service-connected Post Traumatic Stress 
Disorder (PTSD), currently evaluated 50 percent disabling, to 
include a total evaluation based upon individual 
unemployability under 38 C.F.R. § 4.16(c)."  Under that 
regulation, which was rescinded effective in November 1996, 
the provisions of 38 C.F.R. § 4.16(a), concerning a total 
disability rating based on individual unemployability, were 
not for application in cases in which the only service-
connected disability is a mental disorder assigned a 70 
percent disability evaluation.  Rather, if the disorder 
prevented the veteran form securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation was to be assigned under the appropriate 
diagnostic code.  As the Board has assigned a 100 percent 
disability evaluation under the rating criteria in effect 
prior to November 1996, this provision will not be discussed 
further.  


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to regulations applicable to the payment of monetary awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

- 2 -


- 2 -


